Dismissed and Memorandum Opinion filed July 20, 2006







Dismissed
and Memorandum Opinion filed July 20, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00462-CR
NO. 14-06-00463-CR
NO. 14-06-00464-CR
____________
 
JEFFRIES PATRICK GLEEN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
182nd District Court
Harris County, Texas
Trial Court Cause No. 976722;
977102; & 977103
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to three counts of aggravated robbery.  In each cause,
the trial court sentenced appellant on May 18, 2006, to confinement for
thirty-five years in the Institutional Division of the Texas Department of
Criminal Justice, the sentences to run concurrently.  Appellant filed a notice
of appeal in each cause.  We dismiss all three appeals.  
 




The
record reflects that in each case the State agreed to a cap on punishment at
confinement for thirty-five years in the Institutional Division of the Texas
Department of Criminal Justice.  A conviction based on an agreement that puts a
cap on punishment for the charged offense is subject to the restrictions on
appeals from plea bargains pursuant to Tex.
R. App. P. 25.2.  See Waters v. State, 124 S.W.3d 825, 826 (Tex.
App. B Houston [14th Dist.] 2003, pet. ref=d).  In each case, the trial court
sentenced appellant to confinement for a term within the agreed-to cap on
punishment.  Accordingly, all three cases are plea-bargains.
In each
case, the trial court entered a certification of the defendant=s right to appeal in which the court
certified that it is not a plea bargain case, and the defendant has the right
of appeal.  See Tex. R. App. P. 25.2(a)(2). 
We have reviewed the record and conclude that in each case the certification is
incorrect.  See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App.
2005); Waters, 124 S.W.3d at 826-827.  For each cause, the record does
not demonstrate appellant has the right to appeal. Because we lack
jurisdiction, the appeals are dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed July
20, 2006.
Panel consists of Justices Hudson, Fowler, and
Seymore.
Do Not Publish C Tex. R. App. P.
47.2(b)